In a proceeding under section 90 of the Judiciary Law, to discipline respondent, an attorney, the Referee has filed his report in which he found that charges 5C and 5E have been established and that charge 5A has not been established, and in which he recommended that respondent be suspended from the practice of the law for a period of one year. Petitioner moves to confirm the report except as to charge 5A. Respondent moves to confirm the report as to charge 5A only and to disaffirm the report in all other respects. The respective motions are denied. On the court’s own motion, the Referee’s report is confirmed in toto; and respondent is suspended from the practice of the law for a period of one year, commencing 20 days after entry of the order hereon. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.